The opinion of the Court was drawn up by
Davis, J.
Before the statute was changed, in 1857, when the defendant had offered to be defaulted for a specified sum, it was the right of the plaintiff, at any time before the trial, to accept the offer, and the defendant was bound by the acceptance.
By the statute of 1857, R. S., c. 82, § 21, it is the right of the defendant to have the time fixed by the Court, within which such offer shall be accepted by the plaintiff. If so fixed, the plaintiff must accept it within the time, or the defendant is not bound by it. After the time expires, the defendant, though not bound by any acceptance, still has the advantage of the offer, so far as it may affect the costs. The object of the Legislature probably was, to offer an inducement for the settlement of controversies without a trial. The defendant may offer more than he believes to be due, in order to save the trouble and expense of preparing for trial. And if his offer is not accepted within the time fixed, he may then *355prepare for trial, and have all the advantages of his offer, without being bound by it.
But if a defendant makes such an offer, and does not have the time for its acceptance fixed by the Court, it is not void for that reason. The only disadvantage he thereby incurs is that of having his offer accepted at any time before trial. If not accepted, the offer has the same effect in one case as in the other. If the plaintiff does not recover a sum greater than that offered, he is entitled to no costs accruing after the offer is made, but must pay costs to the defendant.

Exceptions overruled.

Tenney, O. J., and Rice, Cutting, May, and Goodenow, JJ., concurred.